AFFILIATE STOCK PURCHASE AGREEMENT

 

This Affiliate Stock Purchase Agreement (this "Agreement"), is made as of
December 12, 2006, by and between Andrea Molnar, as to 4,000,000 shares, of 125A
– 1030 Denman Street, Vancouver, BC V6G 2M6 (the “Seller”) and Jacques Ninio,
104/107 Walker Street, North Sydney, NSW 2060 Australia_(the “Purchaser”).

RECITALS

WHEREAS, the Seller is the owner of 4,000,000 restricted shares of common stock
of EZ English Online Inc., a Delaware corporation (the "Company"); and

WHEREAS, the Seller proposes to sell to the Purchaser the 4,000,000 restricted
shares of common stock of the Company currently owned by the Seller (the
“Purchased Shares”), on the terms set forth herein.

In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.

Purchase and Sale

1.1                         The Seller hereby agrees to sell, assign, transfer
and deliver to the Purchaser, and the Purchaser hereby agrees to purchase from
the Seller, the Purchased Shares for an aggregate purchase price of US $80,000
(the "Purchase Price") payable on the Closing Date (as defined below).

2.

REPRESENTATIONS AND WARRANTIES OF the SELLER  

2.1                         The Seller warrants, covenants and represents to the
Purchaser with the intention of inducing the Purchaser to enter into this
Agreement that:

 

(a)

immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to the Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

 

(b)

the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

 

(c)

the Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or "affiliate" of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the "Securities Act");

 

(d)

to the best of the knowledge, information and belief of the Seller there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

 

(e)

as of the Closing Date the Seller shall not be indebted to the Company and the
Company shall not be indebted to the Seller for more than US$200;

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

(f)

the Sellers does not now, nor will it prior to or on the Closing Date, own,
either directly or indirectly, or exercise direction or control over any common
shares of the Company other than the Purchased Shares;

 

(g)

the authorized capital of the Company consists of 100,000,000 common shares, par
value $0.0001 per share, of which a total of 5,061,925 common shares have been
validly issued, are outstanding and are fully paid and non-assessable;

 

(h)

no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

 

(i)

the Company has no liability, due or accruing, contingent or absolute, and is
not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation with respect to the obligation of any other
person or company not shown or reflected in the Company’s most recent audited
financial statements (the “Financial Statements”) filed on Edgar which will not
have been paid in full either from the Purchase Price or prior to payment of the
Purchase Price; and the Seller will pay any outstanding liability of the Company
with the Purchase Price;

 

(j)

the Company does not beneficially own, directly or indirectly, shares in any
other corporate entity;

 

(k)

the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements;

 

(l)

the Company has filed all reports required to be filed by it under the
Securities Act and the United States Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of the
Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;

 

(m)

the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities; no person has a right to purchase or acquire
or receive any equity or debt security of the Company;

 

(n)

the Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder;

 

(o)

contemporaneously herewith, the Seller as a director will appoint a
representative of the Purchaser to the Board of Directors of the Company;

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(p)

the Seller has tendered her resignation as an officer and director of the
Company, to be effective on the tenth day following the filing of an Information
Statement on Schedule 14f-1 with the Securities and Exchange Commission and the
mailing of such Information Statement to all holders of record of the Company's
common stock who would be entitled to vote at a meeting for election of
directors at the close of business on the Closing Date;

 

(q)

the Seller agrees to execute and deliver such other documents and to perform
such other acts as shall be necessary to effectuate the purposes of this
Agreement; and

 

(r)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.

3.

REPRESENTATIONS AND WARRANTIES OF the purchaser  

3.1

The Purchaser represents and warrants to the Seller that the Purchaser:

 

 

(a)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 

(b)

understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the "Restricted Period") as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

 

(c)

is an “Accredited Investor” as that term in defined in National Instrument
45-106; and

 

(d)

is acquiring the Purchased Shares as principal for the Purchaser's own account,
for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Purchased Shares

3.2

The Purchaser certifies that the Purchaser is not a U.S. person and is not
acquiring the Purchased Shares for the account or benefit of any U.S. person.

3.3

The Purchaser agrees not to engage in hedging transactions with regard to the
Purchased Shares accept in compliance with the Securities Act.

3.4

The Purchaser agrees to make his best efforts to bring into effect a forward
split of the common stock of the Company at a rate of four (or more) shares for
every share issued and outstanding (the "Forward Split") within four months of
the Closing Date. The Purchaser agrees to pay a penalty of $25,000 to the Seller
if the Forward Split has not occurred within four months of the Closing Date.

 

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

4.

INDEMNIFICATION

4.1                         The Seller hereby agrees to indemnify and hold
harmless the Purchaser and the Company to a maximum total amount of $25,000
against any losses, claims, damages or liabilities to which the Seller or the
Company may become subject insofar as such losses, claims, damages or
liabilities arise out of or are based upon taxes, real property leases or
equipment leases payable by or for which the Company has the primary liability;
and in particular, any misrepresentation of the Seller as contained herein.
Damages of the Purchaser are not limited to the amount of the Seller received
hereunder but will include the Purchaser’s or Company’s actual cost of any claim
and full costs of negotiations and for defence, but the total amount recoverable
from the Seller, including legal fees is $25,000.

5.

MISCELLANEOUS

5.1                         The parties hereto acknowledge that they have
obtained independent legal advice with respect to this Agreement and acknowledge
that they fully understand the provisions of this Agreement.

5.2                         Unless otherwise provided, all dollar amounts
referred to in this Agreement are in United States dollars.

5.3                         There are no representations, warranties, collateral
agreements, or conditions concerning the subject matter of this Agreement except
as herein specified.

5.4                         This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia. The parties hereby
attorn to the jurisdiction of the courts of British Columbia (and the
jurisdiction of the Purchaser's domicile) with respect to any legal proceedings
arising from this Agreement.

5.5                         The representations and warranties of the parties
contained in this Agreement shall survive the closing of the purchase and sale
of the Purchased Shares and shall continue in full force and effect for a period
of three years.

5.7                         This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.

5.8                         Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

 

 

/s/ Andrea Molnar                                                   

Andrea Molnar

/s/ Jacques Ninio                                                     

Jacques Ninio

 

 

 

 